Citation Nr: 1126693	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-13 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  

The Board notes that in a February 2011 correspondence from the Veteran, he withdrew his pending appeal on the issue of entitlement for service connection for a fungal infection of both feet.  Accordingly, this issue will not be addressed by the Board and is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.  A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.
	
With regard to the Veteran's claim involving an eye disorder, the current medical evidence establishes multiple diagnoses, including diabetic retinopathy, pseudophakia, and dry eye with lagophtalmos, documented, for example, in a November 2007 VA treatment record.  Additionally, in a July 2002 VA treatment record the Veteran was diagnosed with blepharitis.  A review of the Veteran's service treatment records reveal that he was also diagnosed with blepharitis in September 1943.  He was suffering from itching and running eyes and had scales on the lid margins.  A VA examination has not been afforded to the Veteran for this claim.  A medical opinion addressing the possibility of any link between the Veteran's current conditions and service is necessary to properly adjudicate this claim.

With regard to the Veteran's claim involving a respiratory disorder and asbestosis, the Veteran contends these conditions are due to his service aboard a naval ship during World War II.  He argues that most of the ships at this time contained asbestos, particularly around pipes.

The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.  at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).
 
The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

Here, the Veteran has been diagnosed with asthma, documented in a January 2007 private medical record for example, as well as other respiratory problems including upper respiratory infection symptoms, congestion, and a chronic cough.  As for the in-service incurrence requirement, VA has conceded that, given the Veteran's military occupational specialty as a gunner's mate aboard a naval ship, he had at least minimal exposure to asbestos during service.  See the December 2008 rating decision.  Given this, a VA examination is necessary to determine whether there is any link between the Veteran's current respiratory disorders and service.

With regard to the Veteran's claim for a 10 percent evaluation for multiple, noncompensable, service-connected disabilities, the Board defers the adjudication of this claim pending the development on the other claims above.  Additionally, however, the Board notes that VCAA notice has not been afforded for this claim.  On remand, such notice should be provided.

Finally, on remand, clarification should be obtained regarding the Veteran's hearing requests.  The Veteran separately appealed various issues in this case and in all his VA Form 9s, as well as in other correspondence, the Veteran indicated his desire for a BVA hearing at his local VA office before a member or members of the BVA.  It appears that a videoconference hearing was scheduled for March 2011, but this hearing did not take place.  There is an indication that the Veteran withdrew or cancelled his pending hearing requests, but documentation of this fact is not of record.  On remand, this issue should be clarified and documented. 

Accordingly, the case is REMANDED for the development listed below.  This development should be accomplished in the following order:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) relevant to his claim for a 10 percent evaluation for multiple, noncompensable, service-connected disabilities.

2.  Contact the Veteran and clarify whether he still desires a hearing for his pending appeals, or if his previous hearing requests have been withdrawn.  Document all communication fully for the record.

If, and only if, the Veteran still desires a hearing, undertake all appropriate scheduling action for a 
personal hearing before a member of the Board at the Veteran's local regional office.  Apprise the Veteran of the next available date for such a hearing, and inform him of his right to have a videoconference hearing as an alternative.  Notice should be sent to the Veteran in accordance with applicable regulations.

3.  Afford the Veteran a VA eye examination with an appropriate specialist to ascertain the nature and etiology of his eye disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment record of September 1943, and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed eye disorder had its onset during service or is in any other way causally related to active service.  

The examiner must also opine on whether it is at least as likely as not (i.e., probability of 50 percent) that there has been a continuity of symptomatolgy since service.
			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  Afford the Veteran a pulmonary disorders examination with an appropriate specialist to ascertain the nature and etiology of his respiratory disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed respiratory disorder had its onset during service or is in any other way causally related to active service, including to asbestos exposure.  Please note that VA has already conceded the Veteran's in-service exposure to asbestos.

The examiner must also opine on whether it is at least as likely as not (i.e., probability of 50 percent) that there has been a continuity of symptomatolgy since service.
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



